Citation Nr: 1713771	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to chemicals and/or asbestos during service.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1958 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has COPD that is etiologically related to a disease, injury, or event which occurred in service to include as due to exposure to chemicals and/or asbestos.


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter sent in December 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records, a VA medical opinion, and the Veteran's own contentions.  

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that COPD is not on the list of presumptive diseases within 38 C.F.R. § 3.309(d).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the M21-1 Adjudication Procedure Manual ("VBA Manual") provides information concerning claims for service connection for disabilities resulting asbestos exposure.  See VBA Manual M21-1, III.i.3.A.2.a. (last accessed April 17, 2016).  

According to the VBA manual, asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies that is commonly found in steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at IV.ii.2.C.2.a.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. at IV.ii.2.C.2.f.  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at IV.ii.2.C.2.b.  Asbestos-related diseases can be caused by even brief or indirect asbestos exposure.  Id. at IV.ii.2.C.2.c.

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  Id. at IV.ii.2.C.9.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer, and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking.  Id. at IV.ii.2.C.9.c.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 IV, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.2.C.9.h.

Facts and analysis

The Veteran is seeking to establish service connection for COPD from exposure to asbestos, chemicals and/or other foreign materials while serving on the U.S.S. BEATTY as a fireman.  See VA Form 526 received August 15, 2014 and Veteran's statement received January 2, 2015.  

Specifically, the Veteran contends that his lungs were damaged due to daily tasks conducted in a "closed space" room with no filter masks or space filter, called the "forward fire room."  He described that the room with "air pollution" included fuel oil and carbon dust.  Other exposures occurred due to maintenance work on boilers.  See notice of disagreement received April 8, 2015.

As an initial matter, the Board notes that the Veteran's medical records provide a diagnosis of COPD.  The Veteran's service personnel records reveal that he served on the U.S.S. BEATTY from 1960 to 1961 as a fireman.  Therefore, it is presumed that he was exposed to chemicals and asbestos during his military service.  See e.g., private treatment record dated March 2, 2011, received March 13, 2015, p. 51 of 99 (COPD), military personnel record dated November 27, 1961, dated in VBMS as January 12, 2015, pg. 4 of 48 (Fireman) and VBA Manual M21-1, IV.ii.1.I.3.c

There is no assertion that the Veteran first manifested COPD or respiratory problems in-service.  The service treatment records (STRs) are negative for signs, symptoms, or diagnoses of any respiratory condition, to include COPD.  The earliest documented medical evidence of a COPD diagnosis of record is from 2006 (approximately 45 years after service separation).  

Private treatment records indicate that the Veteran has a significant history of smoking and that there are periods of time that he reported quitting.  For example, in private records from 2008 through 2015, the Veteran was noted to have quit smoking in 2007 and at his peak was smoking two packs per day for 37 years.  See private treatment records, multiple notations, received February 2, 2015.  Other private treatment records document that the Veteran had a personal history of smoking 1 pack per day for 50 years and that he quit in approximately 2013.  Despite a report of quitting, a January 12, 2015 record shows that the Veteran reported he continued to smoke, though it appears it was at a reduced rate, described as "on and off."  See private treatment records received March 24, 2015, pg. 12, 14 of 21.

A VA medical opinion was obtained in December 2015.  A diagnosis of severe COPD was provided and the examiner highlighted that the Veteran did not have a diagnosis of asbestosis.  The VA examiner emphatically opined that the Veteran's COPD is not due to his asbestos exposure while on active duty.  The examiner noted that the Veteran was followed by a private pulmonologist for his COPD and noted his smoking history which showed that he quit smoking in 2007 and at peak was smoking two packs per day.  The examiner explained that his private imaging studies were negative for findings suggested of asbestos-related lung disease.  The imaging studies confirm his COPD and his pulmonary function tests were consistent with severe COPD.  The VA examiner further opined that the Veteran's COPD was less likely than not (much less than 50% probability) due to his exposure to chemicals and foreign materials to include carbon dust and fuel oil while on active duty.   His COPD is most likely (much greater than 50% probability) due to his extensive heavy tobacco smoking of 1.5-2 packs per day for 45 years.  In support of these opinions, the examiner cited to medical literature and an excerpt of such was provided.  In a highlighted portion of the excerpt, the examiner stressed that the most important risk factor for COPD is cigarette smoking and that the single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking.  

The Board finds the 2015 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file and history from the Veteran.  In addition, the opinion cited to medical literature and included references to pertinent evidence of record.  The examiner offered the possible likely cause of the Veteran's condition (significant smoking history) in addition to providing a negative direct nexus opinion.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board has considered the lay statements of the Veteran asserting exposure to asbestos, chemicals and/or other foreign materials during active duty service caused his COPD.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between COPD diagnosed many years post-service and an in-service exposure to asbestos, chemicals and/or other foreign materials is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Lastly, service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. 
§ 1103 (West 2014); 38 C.F.R. § 3.300.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for COPD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for COPD is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


